Title: To Alexander Hamilton from Jeremiah Wadsworth, 13 May 1797
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Hartford, May 13, 1797. “A Mr Johnston who holds Mr Churches Land shewed me a letter from Mr Tracy dated last April in which he says. ‘Col Hamilton says Col Wadsworth has the sole disposal of the Land in Salisbury:’ Mr Johnston came to me to finish the business.… I believe Johnston would take a quit claim & risk the Title & secure the payment according to the inclosed appraisement.”
